Citation Nr: 0115884	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  97-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of service-connected right ulnar neuropathy, 
rated as 60 percent disabling from April 1, 1994.  

2.  Entitlement to an increased disability rating for 
residuals of fracture of the right humerus, including status 
post open reduction internal fixation with traumatic 
arthritis and limitation of motion, currently evaluated 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter





ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1996 which assigned an increased rating 
from 20 percent to 30 percent rating for the veteran's 
service-connected residuals of a fracture of the right 
humerus, including status post open reduction internal 
fixation with traumatic arthritis and limitation of motion.  
Also, by a December 1997 rating action, the RO granted 
service connection for right ulnar neuropathy and awarded a 
60 percent evaluation to this disability, effective from 
April 1, 1994.  

The Board notes that the veteran's claim of entitlement to 
service connection for a stomach condition, secondary to the 
service-connected residuals of a fracture of the right 
humerus, including status post open reduction internal 
fixation with traumatic arthritis and limitation of motion, 
was found to be not well grounded by the RO in its February 
2000 rating decision.  Because the veteran did not appeal 
that determination, the Board has no jurisdiction to afford 
it appellate consideration.  The matter is, however, referred 
to the RO for readjudication in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and VA O.G.C. Prec. Op. No. 3-2001 (January 22, 
2001).  




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran in the present case seeks higher ratings for his 
right ulnar neuropathy and for the residuals of the fracture 
of his right humerus.  The Board notes that the analysis of a 
claim for a higher initial rating, such as the claim 
regarding the veteran's right ulnar neuropathy in this 
appeal, requires consideration of the possibility of staged 
ratings.  In such a case, VA assesses whether the level of 
impairment has changed during the pendency of a claim and 
then determines the appropriate rating at those various 
stages.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The pertinent medical evidence includes an October 1996 
report of a VA Compensation and Pension neurological 
examination that states that the veteran has right tardy 
ulnar nerve palsy of a severe degree in addition to 
moderately severe right carpal tunnel syndrome.  Carpal 
tunnel syndrome involves the median nerve.  Dorland's 
Illustrated Medical Dictionary 1626 (28th ed. 1994).  In the 
December 1996 rating decision the RO stated that the evidence 
established that the current neurological symptoms were the 
result of post-service causes.  However, the Board can find 
no medical evidence in the record which addresses the 
question of the etiology of the veteran's carpal tunnel 
syndrome and which substantiates that medical conclusion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the Board acknowledges the veteran's complaints 
of pain, numbness, and limitation of motion of his right 
upper extremity and VA's duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, VA is obligated 
to give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  With any 
form of arthritis, painful motion is an important factor of 
disability, and facial expression (including wincing, etc.) 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, is to 
recognize painful motion pathology as productive of 
disability.  38 C.F.R. § 4.59.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
the inability to perform the normal working movements of the 
body, and inquiry should be directed to considerations of 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, or 
pain on movement, swelling, deformity or atrophy of disuse or 
instability.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

The evaluation of the same disability under various diagnoses 
is to be avoided, yet the Court has held that separate 
ratings may be appropriate when different disabilities arise 
out of the same injury (such as a painful scar and underlying 
muscle damage), so long as none of the symptomatology of any 
one of the conditions overlaps or duplicates the 
symptomatology of the other condition being rated.  38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  
Furthermore, service connection may be granted for a 
disability that was not incurred in or aggravated by service, 
but that was caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the present case, 
additional development is necessary to identify the symptoms 
and manifestations of the veteran's service-connected and 
nonservice-connected right upper extremity disabilities and 
to determine whether any nonservice-connected right upper 
extremity disability diagnosed was incurred in or aggravated 
by his active military duty or was caused or aggravated by a 
service-connected disability.  

Moreover, in view of the need to remand the veteran's rating 
claims to accord him a relevant VA examination, the Board 
also believes that an attempt should be made to obtain copies 
of records of any recent treatment that he has received for 
his right upper extremity.  In this regard, the Board notes 
that pertinent medical reports which have been obtained and 
associated with the veteran's claims folder reflect treatment 
at the VA Medical Centers (VAMCs) in Atlanta, Decatur, and 
Marietta, Georgia as well as the VAMC in Montgomery, Alabama.  
The Board is, therefore, particularly interested in copies of 
records of current right upper extremity treatment that the 
veteran may be receiving at these VA medical facilities.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal) and Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of VA and private treatment that he has 
received for his service-connected right 
ulnar neuropathy as well as the 
service-connected residuals of a fracture 
of his right humerus, including status 
post open reduction internal fixation 
with traumatic arthritis and limitation 
of motion in recent years.  Copies of all 
available, previously unobtained records 
should be associated with the claims 
file.  

3.  The RO should also specifically 
request the VAMCs in Atlanta, Decatur, and 
Marietta, Georgia as well as the VAMC in 
Montgomery, Alabama to furnish copies of 
all records of treatment that the veteran 
may have received at that medical facility 
in recent years.  Copies of all available, 
previously unobtained records should be 
associated with the claims folder.  

4(a).  Thereafter, the RO should afford 
the veteran the opportunity to undergo a 
VA Compensation and Pension examination by 
an appropriate specialist to determine the 
nature and etiology of the 
service-connected right ulnar neuropathy 
as well as the service-connected residuals 
of a fracture of his right humerus, 
including status post open reduction 
internal fixation with traumatic arthritis 
and limitation of motion and to determine 
the nature, severity, and etiology of any 
additional right upper extremity 
disabilities found on evaluation.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to x-rays, all 
necessary tests and studies should be 
completed.  

4(b).  The examiner is asked to identify 
all disabilities of the veteran's right 
upper extremity (including any disorders 
in addition to the service-connected right 
ulnar neuropathy and the service-connected 
residuals of a fracture of his right 
humerus, including status post open 
reduction internal fixation with traumatic 
arthritis and limitation of motion) and to 
describe to the extent possible the 
symptoms and manifestations of each 
diagnosed disability separately.  The 
examiner should specifically discuss the 
ranges of motion of the veteran's right 
shoulder and right wrist, the normal 
ranges of motion of these joints, and the 
presence (including degree) or absence of 
incomplete or complete paralysis of his 
right ulnar nerve.  

4(c).  In addition, the examiner should 
opine as to whether it is as likely as not 
that any of the nonservice-connected right 
upper extremity disabilities found to be 
present (e.g., right carpal tunnel 
syndrome) were incurred in or aggravated 
by service.  For those 
nonservice-connected right upper extremity 
disabilities identified but found not to 
have been incurred in or aggravated by 
service, the examiner should opine as to 
whether it is as likely as not that such 
disorders were caused or aggravated by a 
service-connected disability (e.g., the 
service-connected right ulnar neuropathy 
or the service-connected residuals of a 
fracture of the right humerus, including 
status post open reduction internal 
fixation with traumatic arthritis and 
limitation of motion).  

4(d).  Furthermore, the examiner should be 
requested to determine whether the 
veteran's right upper extremity exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities and any 
associated disorders.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which the veteran's right upper extremity 
pain could significantly limit his 
functional ability during flare-ups or on 
repeated use over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5(a).  Thereafter, the RO should 
re-adjudicate the issue regarding the 
evaluation of the service-connected right 
ulnar neuropathy, rated as 60 percent 
disabling from April 1, 1994 as well as 
the claim for a disability rating greater 
than 30 percent for the service-connected 
residuals of a fracture of the right 
humerus, including status post open 
reduction internal fixation with traumatic 
arthritis and limitation of motion.  In 
re-adjudicating the claim regarding the 
evaluation of the service-connected right 
ulnar neuropathy, which has been rated as 
60 percent disabling from April 1, 1994, 
the RO should consider the appropriateness 
of staged ratings.  See, e.g., Fenderson 
v. West, 12 Vet. App. 119 (1999).

5(b).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



